DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 6-15 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record fails to teach a compression driver comprising: an acoustic outlet duct; a magnetic assembly comprising a permanent magnet and an air gap; a vibrating membrane comprising a movable coil adapted and configured to move inside the air gap; wherein the vibrating membrane comprises: a first face facing a first chamber communicating with the acoustic outlet duct, wherein the first chamber is a compression chamber; a second face opposite to the first face and facing a second chamber communicating with the air gap and opposite to the first chamber; wherein the compression driver further comprises an acoustic connection duct which puts in communication the second chamber with the acoustic outlet duct; wherein the magnetic assembly comprises a ferromagnetic structure having a first ferromagnetic plate and a second ferromagnetic plate between which the permanent magnet is interposed, and wherein the acoustic connection duct extends into the first ferromagnetic plate or into the second ferromagnetic plate or into the permanent magnet; and wherein the first ferromagnetic plate comprises a pole piece having a central hole which is coaxial with the outlet duct, and wherein the acoustic connection duct laterally extends into the pole piece, radially or transversely, with respect to the central hole, as substantially described and connected with the other functional language.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 12, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653